NONPRECEDENTIALȱDISPOSITION
                             Toȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱ
                                      Fed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱ60604

                                   SubmittedȱJuneȱ23,ȱ2010*
                                    DecidedȱJulyȱ27,ȱ2010

                                            Before

                             JOHNȱL.ȱCOFFEY,ȱCircuitȱJudgeȱ

                             JOELȱM.ȱFLAUM,ȱCircuitȱJudge

                             DANIELȱA.ȱMANION,ȱCircuitȱJudge

No.ȱ09Ȭ1035

CEDRICȱDUPREE,                                       AppealȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellant,                            CourtȱforȱtheȱSouthernȱDistrictȱofȱIllinois.

       v.                                            02ȬcvȬ1059ȬDRH

EARLYȱLASTER,ȱetȱal.,                                DavidȱR.ȱHerndon,
     DefendantsȬAppellees.                           ChiefȱJudge.



                                          OȱRȱDȱEȱR

        CedricȱDupree,ȱanȱIllinoisȱinmate,ȱsuedȱemployeesȱofȱtheȱIllinoisȱDepartmentȱof
Correctionsȱunderȱ42ȱU.S.C.ȱ§ȱ1983,ȱclaimingȱthatȱtheyȱhadȱinterferedȱwithȱhisȱrightȱto
practiceȱhisȱreligionȱinȱviolationȱofȱtheȱFirstȱAmendmentȱandȱtheȱReligiousȱLandȱUseȱand
InstitutionalizedȱPersonsȱActȱ(“RLUIPA”),ȱ42ȱU.S.C.ȱ§§ȱ2000cc—ccȬ5.ȱȱTheȱdistrictȱcourt
initiallyȱdismissedȱtheȱcomplaintȱatȱscreening,ȱandȱweȱremanded,ȱconcludingȱthatȱDupree’s
complaintȱsufficientlyȱstatedȱclaimsȱunderȱtheȱFirstȱAmendmentȱandȱRLUIPA.ȱȱDupreeȱv.


       *
        Afterȱexaminingȱtheȱbriefsȱandȱtheȱrecord,ȱweȱhaveȱconcludedȱthatȱoralȱargumentȱis
unnecessary.ȱȱThus,ȱtheȱappealȱisȱsubmittedȱonȱtheȱbriefsȱandȱtheȱrecord.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.
34(a)(2)(C).
No.ȱ09Ȭ1035                                                                                  Pageȱ2

Laster,ȱ106ȱF.ȱApp’xȱ503ȱ(7thȱCir.ȱ2004).ȱȱOnȱremandȱtheȱdistrictȱcourtȱrecruitedȱcounselȱto
representȱDupreeȱand,ȱafterȱaȱthreeȬdayȱjuryȱtrial,ȱenteredȱjudgmentȱinȱfavorȱofȱthe
defendants.ȱȱDupreeȱappeals,ȱbutȱbecauseȱheȱhasȱfailedȱtoȱprovideȱusȱwithȱaȱtrialȱtranscript,
weȱareȱunableȱtoȱconsiderȱmanyȱofȱhisȱarguments.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.ȱ10(b)(2).ȱȱOfȱthoseȱthat
weȱareȱableȱtoȱreview,ȱnoneȱhasȱmerit,ȱandȱweȱaffirmȱtheȱjudgmentȱofȱtheȱdistrictȱcourt.

        DupreeȱtriedȱhisȱFirstȱAmendmentȱandȱRLUIPAȱclaimsȱbeforeȱaȱjuryȱandȱfocusedȱon
threeȱincidents.ȱȱHeȱclaimedȱthatȱtheȱdefendantsȱviolatedȱhisȱrightȱtoȱreligiousȱexerciseȱwhen
theyȱsuspendedȱhimȱfromȱattendingȱgroupȱchurchȱservicesȱwhileȱinȱsegregation,ȱandȱwhen
theyȱdisciplinedȱhimȱforȱhavingȱaȱBibleȱinȱtheȱ“chowȱhall”ȱandȱforȱgatheringȱinmatesȱfor
prayerȱinȱtheȱdietaryȱunit.ȱȱAfterȱtheȱjuryȱreturnedȱaȱverdictȱforȱtheȱdefendants,ȱDupreeȱfiled
proȱseȱaȱmotionȱforȱaȱnewȱtrialȱorȱtoȱsetȱasideȱtheȱjuryȱverdictȱandȱthreeȱsupplemental
motionsȱforȱaȱnewȱtrial.ȱȱTheȱdistrictȱcourtȱtreatedȱtheȱfirstȱthreeȱofȱhisȱfilingsȱasȱmotionsȱfor
aȱnewȱtrialȱunderȱRuleȱ59(a)ȱandȱhisȱlastȱfilingȱasȱaȱRuleȱ60(b)ȱmotionȱforȱreliefȱfrom
judgment;ȱtheȱcourtȱdeniedȱeach.ȱȱSeeȱFED.ȱR.ȱCIV.ȱP.ȱ59(a);ȱFED.ȱR.ȱCIV.ȱP.ȱ60(b).ȱȱDupree’s
attorneyȱmovedȱtoȱwithdraw,ȱcitingȱDupree’sȱclaimȱthatȱheȱhadȱreceivedȱineffective
assistanceȱofȱcounselȱduringȱtheȱtrial.ȱȱTheȱdistrictȱcourtȱgrantedȱcounsel’sȱrequestȱandȱlater
deniedȱDupree’sȱmotionȱforȱreappointmentȱofȱcounsel.ȱȱ

        OnȱappealȱDupreeȱchallengesȱtheȱdistrictȱcourt’sȱdenialȱofȱhisȱpostȬtrialȱmotions.ȱȱHis
mostȱsubstantiveȱargumentsȱforȱaȱnewȱtrialȱareȱthatȱtheȱdistrictȱcourtȱerredȱinȱallowingȱthe
defendantsȱtoȱintroduceȱevidenceȱofȱhisȱpriorȱconvictionsȱandȱprisonȱdiscipline,
misinstructingȱtheȱjuryȱasȱtoȱtheȱburdensȱofȱproofȱforȱestablishingȱaȱviolationȱunder
RLUIPA,ȱandȱnotȱoverturningȱtheȱjury’sȱverdictȱdenyingȱhisȱclaimȱthatȱtheȱdefendants
prohibitedȱhimȱfromȱattendingȱgroupȱworship.ȱȱDupreeȱalsoȱassertsȱthatȱtheȱcourtȱignored
hisȱcomplaintsȱthatȱheȱwasȱnotȱallowedȱtoȱbringȱhisȱlegalȱdocumentsȱtoȱcourt,ȱthatȱonȱone
occasionȱtheȱjuryȱsawȱhimȱinȱshacklesȱasȱheȱexitedȱtheȱcourtroom,ȱandȱthatȱheȱwasȱnot
allowedȱtoȱpresentȱevidenceȱthatȱduringȱtheȱtrialȱprisonȱemployeesȱbeatȱhimȱinȱretaliation
forȱhisȱlawsuit.ȱȱEachȱofȱtheseȱpurportedȱerrors,ȱDupreeȱcontends,ȱprejudicedȱhisȱcaseȱand
warrantsȱaȱnewȱtrial.

        Ordinarilyȱourȱreviewȱofȱaȱdistrictȱcourt’sȱdenialȱofȱaȱmotionȱforȱaȱnewȱtrialȱisȱforȱan
abuseȱofȱdiscretion.ȱȱMooreȱexȱrel.ȱEstateȱofȱGradyȱv.ȱTuleja,ȱ546ȱF.3dȱ423,ȱ427ȱ(7thȱCir.ȱ2008).ȱȱA
newȱtrialȱmayȱbeȱgrantedȱonlyȱifȱtheȱjury’sȱverdictȱisȱagainstȱtheȱmanifestȱweightȱofȱthe
evidence,ȱmeaningȱ“noȱrationalȱjury”ȱcouldȱhaveȱrenderedȱtheȱverdict.ȱȱId.ȱ(quotingȱKingȱv.
Harrington,ȱ447ȱF.3dȱ531,ȱ534ȱ(7thȱCir.ȱ2006)).ȱȱAtȱtheȱoutset,ȱweȱnoteȱthatȱDupreeȱhasȱnot
specifiedȱwhatȱhisȱpriorȱconvictionsȱorȱprisonȱdisciplineȱwereȱfor,ȱandȱthusȱweȱcannot
evaluateȱhisȱclaimȱthatȱtheȱdistrictȱcourtȱshouldȱhaveȱexcludedȱthemȱatȱtrial.ȱȱMoreover,ȱwe
areȱunableȱtoȱdetermineȱwhetherȱtheȱverdictȱisȱagainstȱtheȱmanifestȱweightȱofȱtheȱevidence
orȱwhetherȱtheȱpurportedȱerrorsȱprejudicedȱDupreeȱbecauseȱheȱhasȱnotȱincludedȱaȱtrial
No.ȱ09Ȭ1035                                                                                Pageȱ3

transcriptȱinȱtheȱrecord.ȱȱWithoutȱtheȱtranscript,ȱweȱareȱunableȱtoȱverifyȱhisȱclaimsȱor
conductȱanyȱmeaningfulȱappellateȱreviewȱofȱhisȱargumentsȱforȱaȱnewȱtrial.ȱȱSeeȱLearning
CurveȱToys,ȱInc.ȱv.ȱPlayWoodȱToys,ȱInc.,ȱ342ȱF.3dȱ714,ȱ731ȱn.10ȱ(7thȱCir.ȱ2003);ȱLaFolletteȱv.
Savage,ȱ63ȱF.3dȱ540,ȱ544ȱ(7thȱCir.ȱ1995).ȱȱFederalȱRuleȱofȱAppellateȱProcedureȱ10(b)(2)
providesȱthatȱ“[i]fȱtheȱappellantȱintendsȱtoȱurgeȱonȱappealȱthatȱaȱfindingȱorȱconclusionȱis
unsupportedȱbyȱtheȱevidenceȱorȱisȱcontraryȱtoȱtheȱevidence,ȱtheȱappellantȱmustȱincludeȱin
theȱrecordȱaȱtranscriptȱofȱallȱevidenceȱrelevantȱtoȱthatȱfindingȱorȱconclusion.”ȱȱFED.ȱR.ȱAPP.ȱP.
10(b)(2);ȱseeȱLearningȱCurveȱToys,ȱInc.,ȱ342ȱF.3dȱatȱ731ȱn.10.ȱȱBecauseȱDupree’sȱarguments
requireȱusȱtoȱevaluateȱtheȱtrialȱevidenceȱasȱwellȱasȱstepsȱtakenȱbyȱtheȱdistrictȱcourtȱto
minimizeȱanyȱprejudice,ȱhisȱfailureȱtoȱprovideȱtheȱtranscriptȱrendersȱtheȱarguments
forfeited.ȱȱSeeȱLearningȱCurveȱToys,ȱInc.,ȱ342ȱF.3dȱatȱ731ȱn.10.ȱȱDupree’sȱproȱseȱstatusȱdoesȱnot
prohibitȱthisȱresult.ȱȱSeeȱWoodsȱv.ȱThieret,ȱ5ȱF.3dȱ244,ȱ245ȱ(7thȱCir.ȱ1993)ȱ(dismissingȱinȱpart
theȱappealȱofȱproȱseȱplaintiffȱforȱfailureȱtoȱprovideȱtranscript).ȱȱ

        WeȱcouldȱorderȱDupreeȱtoȱsupplementȱtheȱrecordȱasȱauthorizedȱunderȱFederalȱRule
ofȱAppellateȱProcedureȱ10(e),ȱseeȱLaFollette,ȱ63ȱF.3dȱatȱ545,ȱbutȱweȱdeclineȱtoȱdoȱsoȱhere.ȱȱIn
theirȱresponseȱbrief,ȱtheȱappelleesȱgaveȱDupreeȱnoticeȱofȱhisȱobligationȱtoȱhaveȱtheȱtranscript
preparedȱandȱtheȱconsequencesȱofȱhisȱfailureȱtoȱdoȱso.ȱȱDespiteȱthisȱnotice,ȱDupreeȱhasȱmade
noȱattemptȱtoȱsecureȱaȱtranscript.ȱȱSeeȱLearningȱCurveȱToys,ȱInc.,ȱ342ȱF.3dȱatȱ731ȱn.10;
LaFollette,ȱ63ȱF.3dȱatȱ545Ȭ46.

        Weȱcan,ȱhowever,ȱaddressȱaȱfewȱofȱDupree’sȱargumentsȱonȱtheirȱface.ȱȱDupreeȱ
complainsȱthatȱhisȱrecruitedȱcounselȱwasȱineffectiveȱinȱfailingȱtoȱserveȱoneȱofȱtheȱdefendants
who,ȱDupreeȱcontends,ȱcouldȱhaveȱtestifiedȱtoȱsupportȱhisȱclaims.ȱȱButȱasȱtheȱdistrictȱcourt
correctlyȱexplainedȱwhenȱitȱdeniedȱhisȱRuleȱ59(a)ȱmotion,ȱthereȱisȱnoȱSixthȬAmendment
rightȱtoȱeffectiveȱassistanceȱofȱcounselȱinȱaȱcivilȱcase,ȱsoȱhisȱdissatisfactionȱwithȱcounsel’s
performanceȱdoesȱnotȱwarrantȱaȱnewȱtrial.ȱȱSeeȱStancielȱv.ȱGramley,ȱ267ȱF.3dȱ575,ȱ581ȱ(7thȱCir.
2001).ȱ

        Dupreeȱalsoȱcontendsȱthatȱafterȱthisȱcourt’sȱremand,ȱtheȱcaseȱshouldȱhaveȱbeen
reassignedȱtoȱaȱnewȱdistrictȱjudge.ȱȱInȱhisȱthirdȱsupplementalȱmotionȱforȱaȱnewȱtrial,ȱhe
reliedȱuponȱSupremeȱCourtȱRuleȱ36ȱinȱarguingȱthatȱheȱwasȱentitledȱuponȱremandȱtoȱa
changeȱofȱvenueȱandȱhenceȱaȱnewȱjudge.ȱȱSupremeȱCourtȱRuleȱ36,ȱhowever,ȱgovernsȱthe
custodyȱofȱprisonersȱinȱhabeasȱcorpusȱproceedings,ȱandȱtheȱdistrictȱcourtȱcorrectlyȱnoted
thatȱtheȱruleȱdoesȱnotȱapplyȱtoȱDupree’sȱcase.ȱȱTheȱcourtȱthusȱdeniedȱDupree’sȱmotion,
whichȱitȱconstruedȱasȱaȱRuleȱ60(b)ȱmotionȱforȱreliefȱfromȱjudgmentȱbecauseȱitȱwasȱfiledȱmore
thanȱtenȱdaysȱafterȱtheȱentryȱofȱjudgment.ȱȱSeeȱFED.ȱR.ȱCIV.ȱP.ȱ59(b)ȱ(2008)ȱ(amendedȱDec.ȱ1,
2009);ȱFED.ȱR.ȱCIV.ȱP.ȱ60(b);ȱTalanoȱv.ȱNw.ȱMed.ȱFacultyȱFound.,ȱInc.,ȱ273ȱF.3dȱ757,ȱ762ȱ(7thȱCir.
2001).ȱȱPerhapsȱDupreeȱintendedȱtoȱrelyȱonȱourȱCircuitȱRuleȱ36,ȱwhichȱprovidesȱthat
“[w]heneverȱaȱcaseȱtriedȱinȱaȱdistrictȱcourtȱisȱremandedȱbyȱthisȱcourtȱforȱaȱnewȱtrial,ȱitȱshall
No.ȱ09Ȭ1035                                                                               Pageȱ4

beȱreassignedȱbyȱtheȱdistrictȱcourtȱforȱtrialȱbeforeȱaȱjudgeȱotherȱthanȱtheȱjudgeȱwhoȱheard
theȱpriorȱtrialȱ.ȱ.ȱ.ȱ.”ȱȱButȱDupree’sȱcaseȱhadȱbeenȱdismissedȱuponȱscreening,ȱseeȱ28ȱU.S.C.
§ȱ1915A(b)(1),ȱandȱremandedȱforȱfurtherȱproceedings.ȱȱ“Ordersȱdirectingȱtheȱdistrictȱcourtȱto
undertakeȱfurtherȱproceedingsȱareȱroutinelyȱheardȱbyȱtheȱdistrictȱjudgeȱwhoȱenteredȱthe
orderȱthatȱwasȱtheȱsubjectȱofȱtheȱappeal,”ȱandȱCircuitȱRuleȱ36ȱdoesȱnotȱrequireȱreassignment.ȱ
InȱreȱUnitedȱStates,ȱ572ȱF.3dȱ301,ȱ305ȱn.3ȱ(7thȱCir.ȱ2009).ȱȱDupreeȱfurtherȱassertsȱthat
reassignmentȱwasȱnecessaryȱbecauseȱtheȱjudge’sȱpriorȱdismissalȱofȱtheȱcomplaint
demonstratedȱhisȱprejudiceȱagainstȱtheȱcase.ȱȱJudicialȱrulings,ȱhowever,ȱrarelyȱpresentȱa
validȱbasisȱtoȱquestionȱaȱjudge’sȱimpartiality,ȱLitekyȱv.ȱUnitedȱStates,ȱ510ȱU.S.ȱ540,ȱ555ȱ(1994),
andȱDupreeȱhasȱpresentedȱnoȱreasonȱwhyȱtheȱjudgeȱcouldȱnotȱfairlyȱruleȱinȱhisȱcase
followingȱremand,ȱseeȱCollinsȱv.ȱIllinois,ȱ554ȱF.3dȱ693,ȱ697ȱ(7thȱCir.ȱ2009);ȱseeȱalsoȱLiteky,ȱ510
U.S.ȱatȱ551ȱ(“Itȱhasȱlongȱbeenȱregardedȱasȱnormalȱandȱproperȱforȱaȱjudgeȱtoȱsitȱinȱtheȱsame
caseȱuponȱitsȱremand,ȱandȱtoȱsitȱinȱsuccessiveȱtrialsȱinvolvingȱtheȱsameȱdefendant.”).
ȱ
        Finally,ȱtheȱdistrictȱcourtȱdidȱnotȱabuseȱitsȱdiscretionȱinȱdenyingȱDupree’sȱpostȬtrial
requestȱforȱreappointmentȱofȱcounsel.ȱȱTheȱcourtȱappliedȱtheȱcorrectȱlegalȱstandardȱand
basedȱitsȱdecisionȱonȱfactsȱsupportedȱbyȱtheȱrecord.ȱȱSeeȱSantiagoȱv.ȱWalls,ȱ599ȱF.3dȱ749,ȱ760Ȭ
61ȱ(7thȱCir.ȱ2010);ȱPruittȱv.ȱMote,ȱ503ȱF.3dȱ647,ȱ658ȱ(7thȱCir.ȱ2007)ȱ(enȱbanc).ȱȱTheȱcourt
consideredȱDupree’sȱargumentsȱregardingȱtheȱcomplexityȱofȱhisȱclaimsȱandȱhisȱexperience
withȱmentalȱillness,ȱbutȱnotedȱthatȱDupreeȱhadȱbeenȱableȱtoȱadequatelyȱfileȱtwoȱproȱseȱpostȬ
trialȱmotions.ȱȱTheȱcourtȱaddedȱthatȱDupreeȱhadȱfoundȱfaultȱwithȱeachȱofȱtheȱfourȱlawyers
recruitedȱtoȱassistȱhimȱandȱhadȱsimplyȱbeenȱunableȱtoȱmaintainȱanȱattorneyȬclient
relationship.ȱȱUnderȱtheseȱcircumstances,ȱweȱconcludeȱthatȱtheȱcourt’sȱdecisionȱtoȱdenyȱthe
reappointmentȱofȱcounselȱwasȱreasonable.ȱȱSeeȱPruitt,ȱ503ȱF.3dȱatȱ658Ȭ59.ȱ

       Accordingly,ȱweȱAFFIRMȱtheȱjudgmentȱofȱtheȱdistrictȱcourt.